Citation Nr: 9923287	
Decision Date: 08/18/99    Archive Date: 08/26/99

DOCKET NO.  95-07 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for Post-Traumatic Stress 
Disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to April 
1970.  He served in the Republic Vietnam from September 1968 
to September 1969.  This appeal arises before the Board of 
Veterans' Appeals (Board) from a rating decision in which 
service connection for PTSD was denied.


FINDINGS OF FACT

1.  All relevant evidence for a fair and informed decision 
has been obtained by the originating agency.

2.  The December 1998 VA examination report contains a 
diagnosis of PTSD, the symptoms of which the examiner 
attributes to the veteran's experiences in Vietnam, and 
includes descriptions of stressors proffered by the veteran 
which derive from his experiences in Vietnam.

3.  The veteran served in Vietnam with "C" Troop, 7th 
Armored Combat Aviation Squadron, 17th Air Cavalry, 1st 
Aviation Brigade, as a helicopter repairman/crew chief/door 
gunner (military occupation specialty (MOS) 67N20); the 
evidence of record shows that he served in combat.


CONCLUSION OF LAW

PTSD was incurred as a result of active wartime service.  
38 U.S.C.A. §§ 1110, 1154, 5107 (West 1991); 38 C.F.R. 
§§ 3.303(d), 3.304(f) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

For the Board to consider the veteran's claim, the veteran 
must submit evidence that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  A well-grounded claim is 
a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  A well-grounded claim also requires more than 
just mere allegations that the veteran's service, or an 
incident which occurred therein, resulted in illness, injury, 
or death.  The veteran must submit supporting evidence that 
would justify the belief that the claim is plausible.  See 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Grivois v. 
Brown, 6 Vet. App. 136 (1994).  Evidentiary assertions by the 
claimant must be accepted as true for the purpose of 
determining if a claim is well-grounded, except where such 
assertions are inherently incredible or beyond the competence 
of the person making the assertion.  King v. Brown, 5 Vet. 
App. 19 (1993).

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 1991).  
In the absence of chronicity at onset, a grant of service 
connection requires evidence of continuity of symptomatology 
demonstrating that a current disability was incurred in 
service.  38 C.F.R. § 3.303(b) (1998).  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's currently disability was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

The three elements of a "well grounded" claim for service 
connection are (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the inservice disease or 
injury and the current disability, as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1994).

The Board finds that the veteran has presented a well-
grounded claim for service connection for PTSD.  He has 
presented an December 1998 VA examination report reflecting a 
diagnosis of PTSD wherein he discusses stressors related to 
his service in Vietnam and wherein the examining physician 
attributes his symptomatology to these stressors.  In 
addition, the veteran submitted a statement, dated in July-
August 1995 in which he detailed his stressors, and he has 
testified as to his stressors in a July 1996 hearing before a 
hearing officer sitting at the RO-the transcript of which is 
of record.  These records are sufficient to meet all three 
elements for a well-grounded claim under Caluza.  38 U.S.C.A. 
§ 5107 (West 1991).

The elements required to establish service connection for 
PTSD are 1) a current, clear medical diagnosis of PTSD, which 
is presumed to include both the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed inservice 
stressor; 2) credible supporting evidence that the claimed 
inservice stressor actually occurred; and 3) medical evidence 
of a causal nexus, or link, between the current 
symptomatology and the specific claimed inservice stressor.  
38 C.F.R. § 3.304(f) (1998); Cohen v. Brown, 10 Vet. App. 
128, 138 (1997).  For the purposes of establishing service 
connection, a stressor is a traumatic event 1) to which the 
veteran was exposed during active service and in which the 
veteran "experienced, witnessed, or was confronted with an 
event or events that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of self 
or others"; and 2) which produced in the veteran a response 
involving intense fear, helplessness, or horror.  Cohen, at 
141 (citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed., 1994) (DSM-IV)).  It is the distressing 
event, rather than the mere presence in a "combat zone," 
that may constitute a valid stressor for the purposes of 
supporting a diagnosis of PTSD.  Cohen, at 142 (citing 
Zarycki v. Brown, 6 Vet. App. 91, 99 (1993)); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

A revision to the regulations, effective May 19, 1993, added 
38 C.F.R. § 3.304(f).  See 58 Fed. Reg. 29,109, 29,110 (May 
19, 1993).  The Schedule of Ratings-Mental Disorders, 38 
C.F.R. § 4.130, was revised, effective November 7, 1996, to 
incorporate nomenclature based on the criteria in DSM-IV.  53 
Fed. Reg. 22 (Jan. 4, 1988); 61 Fed. Reg. 52696 (Oct. 8, 
1996).  The later revision also requires the rating agency to 
return to the examiner for substantiation of any diagnoses of 
mental disorders that do not conform to DSM-IV, or that are 
not supported by the findings of the examination report.  38 
C.F.R. § 4.125; 53 Fed. Reg. 22 (Jan. 4, 1988); 61 Fed. Reg. 
52696 (Oct. 8, 1996).

The veteran filed his initial claim for PTSD before any of 
the above referenced revisions took effect, and before Cohen 
was decided.  In the case of 38 C.F.R. 3.304(f), the Board 
notes that the RO notified the veteran of this change in its 
April 1994 statement of the case.  With regard to revisions 
affecting the diagnosis of mental disorders, including PTSD, 
and with regard to the interpretation of these and other 
regulations by the U.S. Court of Veterans Appeals (now the 
U.S. Court of Appeals for Veterans Claims, hereinafter, 
Court) in Cohen, the veteran and his representative were 
afforded notice by the Board, in its August 1997 Remand.

The August 1997 Remand further directed the RO to obtain 
clarification of the veteran's neuropsychiatric diagnosis, 
verification of averred stressors-including proof that the 
veteran received flight pay and/or verification of U.S. 
personnel casualties-and records of treatment accorded the 
veteran for his neuropsychiatric disability.  A review of the 
claims file reveals the December 1998 VA examination report, 
containing, as noted above, a clear diagnosis of PTSD that 
conforms to the requirements delineated in Cohen.  In 
addition, the file now contains Operational Reports/Lessons 
Learned and After Action Reports obtained by the Director, 
Center for Research of Unit Records, U.S. Armed Services 
Center for Research of Unit Records (USASCRUR).  However, the 
RO failed to follow up on the Director's suggestion that it 
request Morning Reports from the National Personnel Records 
Center (NPRC).  Furthermore, the file shows that, while the 
RO did attempt to verify that the veteran received flight 
pay, the RO did not follow up on the NPRC's direction to 
request this information directly of DFAS.  Nonetheless, the 
Board finds that the veteran is not prejudiced by the absence 
of these records.  This is so because the Board is granting 
the benefit sought on appeal.

As noted above, a December 1998 VA psychiatric examination 
report reveals a diagnosis of PTSD.  The examiner noted, 
specifically, that he had reviewed the entire claims file, 
including service personnel and medical records containing 
detailed information about the veteran's active service.  In 
addition, the examiner stated he reviewed the previous, 1993, 
VA examination and subsequent hospitalization reports in 
which a conclusive diagnosis of the veteran's 
neuropsychiatric disability could not be made.  The report 
shows the examiner found a relationship between 
symptomatology he observed in the veteran-including, inter 
alia, content of thoughts, deficit in memory and cognitive 
functioning, and a sense of detachment-as well as those the 
veteran reported-such as intrusive thoughts, flashbacks, and 
nightmares-and his experiences, or stressors, deriving from 
his active service in Vietnam.  VA hospital records, also 
present in the claims file, indicate that the veteran was 
hospitalized from April to June 1998, and in November 1997 
and February 1996 with diagnoses of, inter alia, PTSD.

In addition to identifying stressors in the December 1998 
examination report, the veteran submitted a statement, dated 
in July-August 1995, and testified in a hearing before a 
hearing officer at the RO in July 1996.  After review of the 
evidence, the Board finds that the veteran's identified 
stressors were incurred in combat with the enemy.

Where a veteran's claimed stressors are related to combat, 
the receipt of medals such as the Bronze Star or the Purple 
Heart will be considered reasonably supportive evidence of 
participation in a stressful episode.  See Zarycki, 6 Vet. 
App. at 98; West v. Brown, 7 Vet. App. 70, 77 (1994).  
Moreover, where evidence reasonably shows that the veteran 
engaged in combat with the enemy, and his alleged stressors 
are related to such combat, his lay testimony will be enough 
to establish the occurrence of the claimed inservice 
stressors provided that they are consistent with the 
circumstances, hardships, or conditions of such combat 
service.  Cohen, at 146; 38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. § 3.304(d) (1998).  In this instance, "further 
development to document the occurrence of the claimed 
stressors i[s] unnecessary" (emphasis in original).  Ibid. 
(citing 58 Fed. Reg. 29,109 (May 19, 1993)).

The veteran has not received any medals or citations that are 
conclusively indicative of service in combat.  Service 
personnel records do reflect that he received the Air Medal 
while a member of Troop "C", 7th Armored Squadron, 17th Air 
Cavalry for "meritorious achievement while participating in 
aerial flight" from December 13, 1968 to December 29, 1968.  
These records further indicate that his primary duty 
assignment while stationed in Vietnam was as a helicopter 
repairman/crew chief/door gunner, MOS 67N20, and that he 
participated in an unnamed campaign and "VIETNAM 
COUNTEROFFENSIVE PH V."  Yet, the veteran's Form DD 214 does 
not note combat service or injuries received in combat.  
Nonetheless, the stressful events VA examiner reported in the 
December 1998 examination report are related to combat.  
Furthermore, that these averred stressors occurred is borne 
out by evidence provided by USASCRUR.

The veteran has testified and submitted statements averring 
that his MOS included flying and riding as observer/door 
gunner for troop insertions and reconnaissance.  In 
particular, he has averred that while flying or flying as a 
crewmember in helicopters, he and others fired upon enemy and 
enemy territory and came under enemy fire.  As the following 
discussion indicates, the evidence proffered by the service 
department corroborates the veteran's assertions.

Operational Reports/Lessons Learned (OR/LL) submitted by the 
7th Armored Squadron, 17th Air Cavalry-the higher 
headquarters for the units to which the veteran was assigned 
in Vietnam-for the periods ending April 30, 1969 show that 
Troop "C" contributed 75 days' support to the 4th Infantry 
Division and 14 days to the 173rd Air Battalion.  These 
reports further show that Troop "C" contributed 30 days' 
support to Operation Putnam Panther, a Search and Clear 
Operation controlled by the 2nd BDE, 4th Infantry Division 
and 19 days' support to Operation Wayne Gray, a Search and 
Destroy Operation.

The record contains a separate After Action Report (AAR) for 
Operation Wayne Gray, provided by USASCRUR.  This report 
affords a detailed, day-by-day, account of Troop "C" 
activities in support of this mission.  According to this 
report, Troop "C" was responsible for visual reconnaissance 
and for direct support of ground forces, mainly the 1st 
Brigade.  On March 5, for example, the report shows that 
members of Troop "C", flying in helicopters, found numerous 
enemy foxholes, bunkers, tunnels, mortar positions, and a 
battalion-size enemy staging area.  Troop "C" is reported 
to have fired upon this installation, receiving in response 
secondary explosion and airstrike.  One gunship was hit and 
forced to land.  It was evacuated by a Chinook.  On March 12, 
the report discloses that Troop "C" observed an enemy 
tunnel, 40 bunkers, and five enemy soldiers previously killed 
in action.  As A/1-8 Infantry made contact, it is reported 
that Troop "C" provided supporting fire and cover for 
medical evacuation.  One helicopter was hit but could still 
fly.  On March 22, the report reflects that, while providing 
visual reconnaissance in support of D/3-12 Infantry, Troop 
"C" observed seven enemy soldiers and fired upon them, 
killing one.  Later, the report notes, Troop "C" fired on 
three other enemy soldiers and detected, subsequently, four 
blood trails.  Similar entries continue in the AAR throughout 
March and into April 1969.  The Board notes that in most 
cases the enemy was thought to have recently used the 
facilities observed, sometimes within the last few hours.

An AAR is also of record for Operational Task Force Winner, a 
Search and Destroy Operation in which Troop "C" is also 
reported as participating.  Details of this operation are 
similar to those of Operation Wayne Gray but further reflect 
that Troop "C" had responsibility for the insertion and 
extraction of ground troops, in addition to the continuing 
duties of visual reconnaissance and destruction of observed 
enemy structures, complexes, and food sources.  The report 
establishes that Troop "C" crewmembers fired, were fired 
upon, and returned fire in this operation as well.  The dates 
of this operation are, roughly, mid December 1968 through mid 
January 1969.

Service department documents provided by USASCRUR thus 
clearly establish that individuals attached to Troop "C" 
provided visual reconnaissance, direct support including 
insertion and extraction, cover fire for medical evacuation, 
and cover fire for protection to U.S. soldiers on the ground 
in at least two operations.  Moreover, these records clearly 
demonstrate that Troop "C" was charged to observe and 
destroy enemy installations and food sources, and to kill the 
enemy itself, when it could.  The OR/LL and AARs detail 
numerous instances-in some cases more than four to five 
times in a seven-day period-in which Troop "C" helicopters 
and crewmembers, flying in support of ground forces, fired, 
were fired upon, and returned fire.  These records further 
reveal that, in at least two separate instances, Troop "C" 
helicopters were hit-and in one, the helicopter disabled, 
forced to land, and later extracted by another helicopter.

The Board notes that the veteran further testified that he 
heard over the radio the fatal crash of his friend's 
helicopter sometime in May or June 1969.  He was unable to 
remember his friend's name in its entirety.  He also stated 
that he witnessed the death of a soldier in a bunker next to 
him, while on the ground, when their base of operations was 
fired upon; and that he heard the pleas for help from men in 
the ground that he and/or his crew were unable to extract.  
Available Morning Reports show the death of an individual 
with a name similar that which the veteran recalls, at the 
approximate time the veteran recalls, but the cause of death 
is recorded as cuts to the upper extremities rather than as 
the result of a crash.  It is not possible to verify that 
these specific events occurred from the evidence of record.  
It is also not possible to determine, from the evidence of 
record, that the veteran, specifically, was involved in any 
of the particular events reported in the documentation 
provided by the service department through USASCRUR.  
Nonetheless, it is known that the veteran was assigned in the 
MOS of helicopter repairman/crew chief/door gunner, in an 
armored squadron of a cavalry unit of a combat aviation 
group.  It is further clear from the evidence of record that 
the veteran's assigned troop, Troop "C," was involved in 
combat.

The veteran has submitted a statement of his activities and 
stressors in Vietnam.  He has testified under oath as to 
these events and stressors.  Moreover, his statements to 
mental health care providers reveal information that lends to 
the consistency of his assertions.  The Board finds that his 
assertions are consistent with the evidence provided by the 
service department through USARCRUR.  Thus, it is as likely 
as not that the veteran was involved in the combat stressor 
events that he describes.  The Board therefore finds that the 
veteran has served in combat, and that his stressors are 
combat-related.  38 C.F.R. § 3.102 (1998).

As the veteran's service in combat is established, and as his 
inservice stressors are combat-related, the veteran's lay 
testimony, by itself, is sufficient to establish the 
occurrence of the stressful events.  38 U.S.C.A. § 1154 (West 
1991); see also Cohen, at 146.

Accordingly, the Board concludes that the evidence supports 
the grant of service connection for PTSD.  38 U.S.C.A. §§ 
1110, 1154, 5107 (West 1991); 38 C.F.R. § 3.304(f) (1998).


ORDER

Service connection for PTSD is granted.




		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

